MARY'S OPINION HEADING                                           








                NO. 12-06-00073-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
ROBERT DARRELL GREENLEE,          §          APPEAL
FROM THE 241ST
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE  §          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            This appeal is being dismissed
for failure to comply with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 44.3.  Appellant was
sentenced on January 18, 2006. 
Thereafter, on January 19, 2006, Appellant filed a notice of appeal that
failed to contain the trial court’s certification as required by Texas Rule of
Appellate Procedure 25.2(d).  The appeal
must be dismissed if a certification that shows the defendant has the right of
appeal has not been made part of the appellate record.  Tex.
R. App. P. 25.2(d).
            On March 16, 2006, Appellant was notified pursuant to
Texas Rule of Appellate Procedure 37.2 that the notice of appeal was defective
for failure to comply with Rule 25.2(d). 
Appellant was further notified that unless, on or before April 17, 2006,
the clerk’s record was amended to show the jurisdiction of this Court, the
appeal would be referred to the Court for dismissal.
            The deadline specified in the notice to Appellant has
passed, and Appellant has failed to correct comply with this Court’s
notice.  Accordingly, the appeal is
dismissed. 
Opinion
delivered April 28, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
(DO NOT PUBLISH)